           Case 20-12276-KHK                       Doc 1             Filed 10/14/20 Entered 10/15/20 09:50:08                            Desc Main
                                                                     Document      Page 1 of 9
                                                                                                            .                       RECEIVED
     Fill in this information to identify your case:
                                                                                                     ~t<.Q/*                              OCT 1~ 2020

                                                                                                    Cvvfe ufr~~~~g~vi2,~~T
                                ~




                   DQ       _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:

                                                                     ~@l~ \ l, MHitl\ 1
                                                                     D   Chapter12
                                                                     D   Chapter 13                                                D Check if this is an
                                                                                                                                      amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Barikri
                                                                                                                                                ii         04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case to'gether-called a
joint case-and in joint cases, these forms use you to ask for information from both clebtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


              Identify Yourself

                                                                                                      About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on your
      government-issued picture
      identification (for example,                                                                    First name
      your driver's license or
      passport).                                                                                      Middle name

      Bring your picture
      identification to your meeting                                                                  Last name
      with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., 11, Ill)




2.    All other names you
      have used in the last 8           First name                                                    First name
      years
      Include your married or           Middle name                                                   Middle name
      maiden names.
                                        Last name                                                     Last name



                                        First name                                                    First name


                                        Middle name                                                   Middle name


                                        Last name                                                     Last name




3.     Only the last 4 digits of
       your Social Security
       number or federal
                                       XXX

                                       OR
                                                 - xx -        --B- ~          + -t                   XXX

                                                                                                      OR
                                                                                                                - xx -       --------
     . lnrl•vidual Taxpayer
             tification number         9xx-xx- - - - - - - - -                                        9xx - xx               --------

             'Tl   101                               Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
                   ~f WL--+v to v~ t
           Case 20-12276-KHK                Doc 1       Filed 10/14/20 Entered 10/15/20 09:50:08
                                                        Document      Page 2 of 9
                                                                                                                                 I
                                                                                                                                  Desc Main



Debtor 1                                                                                 Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                 About Debtor 1 :                                             About Debtor 2 JSpouse Only in a Joint Case):
                                                                                              OCT I4 f:H'ill: I4
4.   Any business names                                                                        I

     and Employer                                                                             (J    I have not used any business names or EINs.
     Identification Numbers
     (EIN) you have used in
     the last 8 years                                                                         Business name
     Include trade names and
     doing business as names
                                 Business name                                                Business name



                                 EIN                                                          EIN


                                 EIN                                                          EIN




s. Where you live                                                                             If Debtor 2 lives at a different address:




                                                                                              Number         Street




                                                                                                                                     State     ZIP Code



                                                                                              County


                                 If your mailing address is different from the one           If Debtor 2's mailing address is different from
                                 above, fill it in here. Note that the court will send       yours, fill it in here. Note that the court will send
                                 any notices to you at this mailing address.                 any notices to this mailing address.



                                 Number        Street                                        Number          Street



                                 P.O. Box                                                    P.O. Box



                                 City                                State    ZIP Code       City                                    State     ZIP Code




s. Why you are choosing          Check one:                                                  Check one:
     this district to file for
     bankruptcy                                                                              0     Over the last 180 days before filing this petition,
                                                                                                   I have lived in this district longer than in any
                                                                                                   other district.

                                                                                             01    I have another reason. Explain.
                                                                                                   (See 28 U.S.C. § 1408.)




 Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                   page2
                                                                                                 1/ WLcf-o co Vµ 17
             Case 20-12276-KHK                 Doc 1          Filed 10/14/20 Entered 10/15/20 09:50:08                                Desc Main
                                                              Document      Page 3 of 9


  Debtor 1                                                                                                      ,own)_~




               Tell the Court About Your Bankruptcy Case


i 1.    The chapter of the          Check one. (For a brief description of each, see Notice ftequired by 11 U.S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page '1 and check the appropriate box.
        are choosing to file
        under                       ..f:?~ter7
                                    ~Cbapter 11
                                    0   Chapter 12

                                    0   Chapter 13


  s. How you will pay the fee       D I will pay the entire fee when I file my petition.     Please check with the clerk's office in your
                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                        you~Jf. you may pay with cash, cashier's check, or money order. If your attorney is
                                        sub/J;filting YOJ,Jr paymenton your behalf, your attorney may pay with a credit card or check
                                                             d address.

                                         ~p.,-tO     pay the fee in installments. If you choose this option, sign and attach the
                                         '{Jplic;ation for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                               est that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                        ByYaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                        less than 150% of the official poverty line that applies to your family size and you are unable to
                                        pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                        Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


 s. Have you filed for
        bankruptcy within the
        last 8 years?
                                    •
                                    ~
                                        No

                                               --  /
                                               Distri


                                               District _ _ _ _ _ _ _ _ _ _ _ When
                                                                                                 MM/ DD /YYYY
                                               District _ _ _ _ _ _ _ _ _ _ _ When               _ _ _ _ _ _ _ Case number _ _ _ _ _ _ _ _ _ _ __
                                                                                                 MM/ DD /YYYY


I
; 10.   Are any bankruptcy
        cases pending or being
        filed by a spouse who is
                                    ~---
                                    •   Yes.   Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

        not filing this case with              District _ _ _ _ _ _ _ _ _ _ _ When               _ _ _ _ _ _ _ Case number, if known,_ _ _ _ _ _ _ __
        you, or by a business                                                                    MM /DD /YYYY
        partner, or by an
        affiliate?
                                               Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                               District _ _ _ _ _ _ _ _ _ _ _ When               _ _ _ _ _ _ _ Case number, if known _ _ _ _ _ _ _ __
                                                                                                 MM /DD/YYYY



; 11. Do you rent your              •~~"'Goto
                                           --~-
                                              line 12.
        residence?                  U'Yes. Has your landlord obtained an eviction judgment against you?
                                                                                            ,,
                                               0       No. Go ~ e 12.
                                                           ~ I outtnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                       part of this bankruptcy petition.




   Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                   page3
             Case 20-12276-KHK                 Doc 1        Filed 10/14/20 Entered 10/15/20 09:50:08                                  Desc Main
                                                            Document      Page 4 of 9
                                                                                           pl,(Q_,,-+o <:o~tr
Debtor.1




              Report About Any Businesses You Own as a S


12. Are you a sole proprietor
      of any full- or part-time
      business?
      A sole proprietorship is a
      business you operate as an
      individual, and is not a
      separate legal. entity such as
      a corporation, partnership, or
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.                                                                                 m:PJ(lz/4     ZJP Coe


                                                Chec[(Ah; appropriate box to describe your business:

                                                ~ealth Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                                                                                        1)      'o/ Cb
                                                D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                D   None of the above


13.   Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
      Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
      Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
                                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
      are you a small business
                                       if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).                   ·
      debtor or a debtor as
      defined by 11 U.S. C. §          D No.   I am not filing under Chapter 11.
      1182(1)?                                   am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      For a definition of small                the Bankruptcy Code.
      business debtor, see
                                          Yes. I af!yfiling under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
      11 u.s.c. § 101(510).
                                             /~;de, and I do not choose to proceed under Subchapter V of Chapter 11.
                                       ~ s . I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.




                                                                                   ~\   ~'J~ \\1.~1.
                                                                t\

 Official Form 101                              VoluntarY Petition for Individuals Filing for Bankruptcy                                   page4
            Case 20-12276-KHK                      Doc 1
                                                                 Document
                                                                           :-t ~-1o cJJ Vfj) r~
                                                                 Filed 10/14/20 Entered 10/15/20 09:50:08
                                                                               Page 5 of 9

                                                                                     .~/
                                                                                                                                     Desc Main



Debtor 1                                                                                       Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                 Report if You Own or Have Any Haz~ous Property
                                                          ,,,/



                                          .:1.. / , , /
. 14. Do you own or have any              l,lrNo
·       property that poses or is
        alleged to pose a threat          D Yes.     What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs                          If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                     Where is the property?   -----=---,---------------------
                                                                              Number Street




                                                                              City                                       State      ZIP Code




    Official Form .101                             Voluntary Petition for Individuals Filing for Bankruptcy                              pages
  v~wcov~j) I
           Case 20-12276-KHK                   Doc 1             Filed 10/14/20 Entered 10/15/20 09:50:08                                      Desc Main



Debtor 1
                                                                 Document      Page 6 of 9
                                                                                                                                                  I/
                                                                                                      Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                '   l   0
                                                           .,,..-,   '   l    \I:   IL}
                                                •HVHI ".       I I ti,1
            Explain Your Efforts to Recebw-\i idkefing About Credif~~Jflnf:J!+

                                     About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
   you have received a
   briefing about credit             You must check one:
                                                  /""/
                                                                                                            You must check one:
   counseling.
                                     ~;;~ed a briefing from an approved credit                              D   I received a briefing from an approved credit
                                       counseling agency within the 180 days before I                           counseling agency within the 180 days before I
   The law requires that you           filed this bankruptcy petition, and I received a                         filed this bankruptcy petition, and I received a
   receive a briefing about credit     certificate of completion.                                               certificate of completion.
   counseling before you file for
                                         Attach a copy of the certificate and the payment                       Attach a copy of the certificate and the payment
   bankruptcy. You must
                                         plan, if jlfl1, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
                                           /'"/
   following choices. If you                                                                                D   I received a briefing from an approved credit
                                     ~received a briefing from an approved credit
   cannot do so, you are not
                                       counseling agency within the 180 days before I                           counseling agency within the 180 days before I
   eligible to file.                   filed this bankruptcy petition, but I do not have a                      filed this bankruptcy petition, but I do not have a
                                       certificate of completion.                                               certificate of completion.
   If you file anyway, the court
                                         Within 14 days after you file this bankruptcy petition,                Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                         you MUST file a copy of the certificate and payment                    you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                         plan, if any.                                                          plan, if any.
   you paid, and your creditors
   can begin collection activities   D   I certify that I asked for credit counseling                       D   I certify that I asked for credit counseling
   again.                                services from an approved agency, but was                              services from an approved agency, but was
                                         unable to obtain those services during the 7                           unable to obtain those services during the 7
                                         days after I made my request, and exigent                              days after I made my request, and exigent
                                         circumstances merit a 30-day temporary waiver                          circumstances merit a 30-day temporary waiver
                                         of the requirement.                                                    of the requirement.
                                         To ask for a 30-day temporary waiver of the                            To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                        requirement, attach a separate sheet explaining
                                         what efforts you made to obtain the briefing, why                      what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                      you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                             bankruptcy, and what exigent circumstances
                                         required you to file this case.                                        required you to file this case.
                                         Your case may be dismissed if the court is                             Your case may be dismissed if the court is
                                         dissatisfied with your reasons for not receiving a                     dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                              briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons, you must                  If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.                still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                          You must file a certificate from the approved
                                         agency, along with a copy of the payment plan you                      agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                      developed, if any. If you do not do so, your case
                                         may be dismissed.                                                      may be dismissed.
                                         Any extension of the 30-day deadline is granted                        Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                       only for cause and is limited to a maximum of 15
                                         days.                                                                  days.

                                     0   I am not required to receive a briefing about                     D    I am not required to receive a briefing about
                                         credit counseling because of:                                          credit counseling because of:

                                         D   Incapacity.        I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                                deficiency that makes me                                           deficiency that makes me
                                                                incapable ofrealizing or making                                    incapable of realizing or making
                                                                rational decisions about finances.                                 rational decisions about finances.
                                         D   Disability.        My physical disability causes me                D   Disability.    My physical disability causes me
                                                                to be unable to participate in a                                   to be unable to participate in a
                                                                briefing in person, by phone, or                                   qriefing in person, by phone, or
                                                                through the internet, even after I                                 through the internet, even after I
                                                                reasonably tried to do so.                                         reasonably tried to do so.
                                         D   Active duty. I am currently on active military                     D   Active duty. I am currently on active military
                                                          duty in a military combat zone.                                        duty in a military combat zone.
                                         If you believe you are not required to receive a                       If you believe you are not required to receive a
                                         briefing about credit counseling, you must file a                      briefing about credit counseling, you must file a
                                         motion for waiver of credit counseling with the court.                 motion for waiver of credit counseling with the court.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6
               Case 20-12276-KHK                          Doc 1         Filed 10/14/20 Entered 10/15/20 09:50:08                                                                                                                                         Desc Main
                                                                        Document      Page 7 of 9
                                                                                                         I

    Debtor 1       -· ..«      •.... ,.-...I        'LL".".....:.L __ - · {,k    v•v~1·~senumber(ifknown),_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                                                                                                                         \Li                        n: 15
                 Answer These Questions for Reporting Purposes

                                                16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16.   What-kind of debts do                      as "incurred by an individual primarily for a personal, family, or household purpose."
          you have?
                                                      0    No. Go to line 16b.
                                                      0    Yes. Go to line 17.

                                                16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                     money for a business or investment or through the operation of the business or investment.

                                                      ~ G o to line 16c.
                                                      ~ Yes. Go to line 17.

                                                                                              ~ m e , debts" oo,;oess debts.


· 11.     Are you filing under
          Chapter7?                                 No. I am not filing under Chapter 7. Go to line 18.

          Do you estimate that after            0   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
          any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
          excluded and                                     0   No
          administrative expenses
          are paid that funds will be
          available for distribution
          to unsecured creditors?

· 1s. How many creditors do                         1-49                                           0           1,000-5,000                                                                                          0        25,001-50,000
      you estimate that you                    0    50-99                                          0           5,001-10,000                                                                                         0        50,001-100,000
      owe?                                     0    100-199                                        0           10,001-25,000                                                                                        0        More than 100,000
                                               0    200-999 L,,

~-- How much do you                            ~oo                                                 D           $1,000,001-$10 million                                                                               0       $500,000,001-$1 billion
'   estimate your assets to                    O    $50,001-$100,000                              0            $10,000,001-$50 million                                                                              0       $1,000,000,001-$10 billion
    be worth?                                  0    $100,001-$500,000                             D            $50,000,001-$100 million                                                                             0       $10,000,000,001-$50 billion
                                               0    $500,00j,,,$-t"'million                       0            $100,000,001-$500 million                                                                            0       More than $50 billion

: 20.     How much do you                           $0-$50,000                                    0            $1,000,001-$10 million                                                                              0        $500,000,001-$1 billion
·         estimate your liabilities            0    $50,001-$100,000                              0            $10,000,001-$50 million                                                                             0        $1,000,000,001-$10 billion
          to be?                               0    $100,001-$500,000                             0            $50,000,001-$100 million                                                                            0        $10,000,000,001-$50 billion
                                               D    $500,001-$1 million                           0          $100,000,001-$500 million                                                                             D        More than $50 billion
•@A              Sign Below

                                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    For you                                    correct.

                                               If I have chosen to file under Chapter 7, I arri aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                               of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                               under Chapter 7.

                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bank!JJ.g_tcy case can result in fi~ up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C.,§§,-;J~,2, 1_;34,1, 1519, and

                                               X                                                                                                                 X
                                                                                                                                                                          Signature of Debtor 2

                                                                                                                                                                          Executed on _ _ _ _ _ __
                                                                                                                                                                                                                MM/ DD                       /YYYY
                                                                                 ~.,,..~/4 ,,,;:, ,. • -"' • ,,I, ✓ :-;::--✓-·,/.:'   > / ' ~-•:,   ~-   ~ •.:r:mw>,u,.~~.':',,vi'.'::.,,,·   ~,, '•'•"' : '¼.;;_:,,r~::::r✓ ::;;..,7,,:,;,,•;::0 :M,✓,',,~~••"';;:'_,,,_.,.   ,-:,• ,,.~;;-,,,,:;,;.,,,,: r:J.-½v   j




    Official Form 101                                                             r Individuals Filing for Bankruptcy                                                                                                                                                page 7
              Case 20-12276-KHK                                  Doc 1         Filed 10/14/20 Entered 10/15/20 09:50:08                                  Desc Main
                                                                               Document      Page 8 of 9


  Debtor 1                                                                                                       Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name             Middle Name               Last Name



....... )'"                   <;c,',,,1, 1, l ,




                                                      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
  For your attorney, if you are
                                                      to proceed under Chapter 7,    11, 12, or 13 of title 11, United States Code, and have explained the relief
, represented by one                                  available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                      the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
  If you are not represented                          knowledge after an _inquiry that the information in the schedules filed with the petition is incorrect.
  by an attorney, you do not
  need to file this page.
                                                      X                                                                   Date
                                                          Signature of Attorney for Debtor                                               MM         DD /YYYY




                                                          Printed name



                                                          Firm name


                                                          Number      Street




                                                          City                                                           State           ZIP Code




                                                          Contact phone _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                 Email address




                                                          Bar number                                                     State




    Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                     page 8
            Case 20-12276-KHK                Doc 1     Filed 10/14/20 Entered 10/15/20 09:50:08                                             Desc Main
                                                       Document      Page 9 of 9


 Debtor 1




 For you if you are filing this       The law allows you, as an individual, to represent yourself in bankruptcy court, but you
 bankruptcy without an                should understand that many people find it extremely difficult to represent
 attorney                             themselves successfully. Because bankruptcy has long-term financial and legal
                                      consequences, you are strongly urged to hire a qualified attorney.
, If you are represented by
  an attorney, you do not             To be successful, you must correctly file and handle your bankruptcy case. The rules are very
  need to file t_his page.            technical, and a mistake or inaction may affect your rights. For example, your case may be
1
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                      firm if your case is selected for audit. If that happens, you could lose your right to file another
                                      case, or you may lose protections, including the benefit of the automatic stay.

                                      You must list all your property and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                      property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                      cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.                                       ·
                                      If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                      hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                      be familiar with any state exemption laws that apply.

                 t()                                          11ing for bankruptcy i~a_gerious aGtio.1JJ1'lithJ.ong,-t§L17'!~_l1a_n~_i_a~~g_al
                                                                                                                                             j




                                      Are you aware that bankruptcy fraud is a serious crime and that if.your bankruptcy..foi:ms..are
                                      inaccurate or incomplete, you could be fined or Imprisoned? ·                   -        ··
                                      ~                                                        -   •        '>




                                                                             r
                                               pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                      0   Yes. Name of Person._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
                                               Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).



                                      By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                      have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                      attorn~se me_to los~rights or property if I do not properly handle the case.


                                  X                                                                           X
                                                                                                                  Signature of Debtor 2

                                      Date                                                                        Date
                                                                                                                                   MM/ DD /YYYY

                                      Contact phone   1   ,        , __,..           , 2:   ?f7_st"\v, ;,;,       Contact phone
                                                               1                 7

                                      Cell phone




                                                                                                                                                  page 9
